ONANAL                                                      06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0150


                                         DA 21-0150
                                                                                ED
STATE OF MONTANA,                                                          JUN 0 1 2021
                                                                      Bower% Greenwood
                                                                                     Court
                                                                    Clerk of Supreme
                                                                       State of Montana
              Petitioner and Appellee,

       v.                                                           ORDER

PAMELA JO POLEJEWSKI,

              Respondent and Appellant.


      Before this Court are two motions and responses. Self-represented Appellant
Pamela Jo Polejewski has filed a Motion for Reconsideration ofthis Court's April 20,2021
Order along with attachments. Through counsel, Appellee Cascade County responds in
opposition and has filed a Motion to Strike and Dismiss Constitutional Challenge with
prejudice for Failure to Comply with M. R. App:P. 27. Polejewski has filed a document
titled,"The Requirement ofNotifying the Montana Attorney General's Office ofthe Notice
of Appeal Was Completed within the Allotted Time Frame."
      Polejewski wants this Court to reconsider its April 20,2021 Order. Cascade County
responds that Polejewski's Motion for Reconsideration is improper.
      This Court does not consider motions for reconsideration because such a motion
does not exist in the Montana Rules of Civil Procedure or Appellate Procedure.
Nelson v. Driscoll, 285 Mont.355,359,948 P.2d 256,258-59(1997). The Court considers
petitions for rehearing pursuant to Rule 20 of the Montana Rules of Appellate Procedure.
Rule 20 makes clear that this Court will entertain a petition for rehearing on very limited
grounds. M. R. App.P. 20(1)(a) provides:
              The supreme court will consider a petition for rehearing presented
      only upon the following grounds:
              (i) That it overlooked some fact material to the decision;
              (ii) That it overlooked some question presented by counsel that would
       have proven decisive to the case; or
              (iii) That its decision conflicts with a statute or controlling decision
       not addressed by the supreme court.
       Having fully considered Polejewski's motion, we conclude that rehearing is not
warranted under the standards of M.R. App. P. 20(1)(a).
       Cascade County also moves this Court to strike and dismiss Polejewski's
constitutional challenge with prejudice because she has not complied with this Court's
previous Order, directing Polejewski to prepare, file, and serve a written notice, pursuant
to M. R. App. P. 27, with this Court and to all counsel of record, including the
Attorney General's Office, because Polejewski had not done so within eleven days of her
filed Notice of Appeal. Polejewski responds that she has complied because "the State of
Montana is a party to the suit." She states that the Attorney General's Office received a
copy ofthe Notice of Appeal.
       In less than a month, we issued three orders in this appeal. The District Court record
has been filed, this matter is ready to be briefed for appeal, and we are not inclined to
consider any further motions. We will take under consideration Cascade County's Motion
to Strike and Dismiss Polejewski's Constitutional Challenge upon completion of the
parties' briefing and, if appropriate, address it in our resolution ofthis appeal. Issues, such
as res judicata or law of the case, may be substantively addressed in the briefs.
State v. Gilder, 2001 MT 121, ¶ 9, 305 Mont. 362,28 P.3d 488.
       Upon review ofthis Court's docket, we note that the hearing transcript was filed on
May 24, 2021. Accordingly, this Court sets a briefing schedule.        I
       Therefore,
       IT IS ORDERED that:
       1. Polejewski's Motion for Reconsideration is DENIED;
       2. Polejewslci shall prepare, serve, and file her opening brief on or before
          Wednesday, June 23, 2021;
       3. Cascade County shall prepare, serve, and file its response brief On or before
          Friday, July 23, 2021;

                                              2
      4. Polejewski shall prepare, serve, and file any reply brief on or before Friday,
         August 6, 2021; and
      5. Any further motions filed before the completion of briefing will not be
         considered without obtaining prior leave ofthe Court.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Pamela Jo Polejewski personally.
      DATED this         day ofJune, 2021.



                                                           Chief Justice




                                                          /Yr
                                                             Justices




                                          3